Case 3:19-cv-00124-TAD-KLH Document 22 Filed 10/05/20 Page 1 of 2 PageID #: 1085



                         UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                   MONROE DIVISION

ABIGAIL MATUTE                                   NO. 3:19-cv-00124

VERSUS                                           JUDGE DOUGHTY

WAL-MART STORES, INC., ET AL                     MAGISTRATE JUDGE HAYES
                           STIPULATION OF DISMISSAL
                       PURSUANT TO FED. R. CIV. P. 41(a)(1)(ii)

        NOW COME plaintiff, ABIGAIL MATUTE (“plaintiff”), and defendants, WAL-

MART LOUISIANA, LLC and WAL-MART STORES, INC. (collectively “defendants”),

who stipulate that plaintiff’s suit against defendants, WAL-MART LOUISIANA, LLC and

WAL-MART STORES, INC. (collectively “defendants”), be and is HEREBY DISMISSED,

with prejudice, with defendants to bear any court costs, this 5th day of October, 2020.

MCKEITHEN, RYLAND, &                      BLANCHARD, WALKER, O'QUIN &
CHAMPAGNE                                 ROBERTS - (A Professional Law Corporation)


By:     /s/ Louis V. Champagne            By:         /s/ Scott R. Wolf
        Louis V. Champagne,                      Scott R. Wolf, La. Bar No. 28277
        La. Bar No. 22300
                                          P.O. Drawer 1126
 301 Wall Street                          Shreveport, Louisiana 71163-1126
 Columbia, Louisiana 71418
                                          Telephone: (318) 221-6858
 Telephone: (318) 649-2626                Telecopier: (318) 227-2967
 Telecopier: (318) 649-0212               E-Mail: swolf@bwor.com
 E-Mail: LChamp050@aol.com

ATTORNEYS FOR PLAINTIFF,                ATTORNEYS FOR DEFENDANTS,
ABIGAIL MATUTE                          WAL-MART LOUISIANA, LLC and WAL-
                                        MART STORES, INC.
Case 3:19-cv-00124-TAD-KLH Document 22 Filed 10/05/20 Page 2 of 2 PageID #: 1086



                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

ABIGAIL MATUTE                                     NO. 3:19-cv-00124

VERSUS                                             JUDGE DOUGHTY

WAL-MART STORES, INC., ET AL                       MAGISTRATE JUDGE HAYES

                                  CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the Stipulation of Dismissal has this date been served via

the Court’s electronic mail notification system.

       Shreveport, Louisiana, this 5th day of October, 2020.


                                                               /s/ Scott R. Wolf
                                                               OF COUNSEL
